                                                     [Dkt. No. 53]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


 MICHAEL A. CARONTE,

                Plaintiff,
                                    Civil No. 15-01828(RMB/KMW)
      v.

  LT. ALBERT CHIUMENTO #3522;                  OPINION
  LT. DAVID AMICO

                Defendants.


APPEARANCES:

By: Daniel B. Zonies, Esq.
1011 Evesham Road
Voorhees, NJ 08043
          Counsel for Plaintiff Michael Caronte

REYNOLDS & HORN, P.C.
By: Thomas B. Reynolds; John J. Bannan
750 Route 73 South, Suite 202 A
Marlton, NJ 08053
          Counsel for Defendants Lt. Albert Chiumento and Lt.
          David D’Amico


RENÉE MARIE BUMB, United States District Judge:

     In an Opinion and Order dated March 2, 2018, the Court

granted Defendants’ summary judgment motion.   [Dkt. No. 46]

Plaintiff Michael Caronte filed no opposition to that motion.




                                1
Plaintiff, apparently proceeding pro se 1, presently moves to

reopen the case pursuant to Fed. R. Civ. P. 60.            For the reasons

that follow, the motion is DENIED WITHOUT PREJUDICE.



I.      BACKGROUND

        Plaintiff seeks to reopen this case thirteen months after

the Court’s Opinion and Order on Defendants’ Motion for Summary

Judgment were issued. [Dkt. No. 50].         Plaintiff’s one-page

submission asserts that his former attorney, Daniel Zonies,

committed malpractice when he “didn’t even bother to tell

[Plaintiff] that this case was dismissed.” [Id.]           Defendants

oppose the motion, arguing that it is untimely and that

“Plaintiff has presented no evidence to support a finding that

the Court’s decision [on the merits of the summary judgment

motion] was erroneous.” [Dkt. No. 52].



II.      LEGAL STANDARD

        Rule 60(b) permits a party to seek relief from a final

    judgment for the following limited reasons:

        (1)   Mistake,    inadvertence,   surprise,   or   excusable
              neglect;



1 The docket reflects that Plaintiff is represented by Daniel
Zonies, Esq. However, Plaintiff, in his letter asking the Court
to reopen this case, refers to Mr. Zonies as his “former
attorney.” [Dkt. No. 50]
                                2
     (2)   Newly discovered evidence that, with reasonable
           diligence, could not have been discovered in time
           to move for a new trial under Rule 59(b);

     (3)   Fraud (whether previously called intrinsic or
           extrinsic misrepresentation, or misconduct by an
           opposing party;

     (4)   The judgment is void;

     (5)   The judgment has been satisfied, released, or
           discharged; it is based on an earlier judgment
           that has been reversed or vacated; or applying it
           prospectively is no longer equitable; or

     (6)   Any other reason that justifies relief.

Fed. R. Civ. P. 60(b). In addition, pursuant to subsection

(c)(1), a motion “must be made within a reasonable time, and for

reasons (1), (2), and (3) no more than a year after the entry of

judgment of order or the date of the proceeding.”

Fed. R. Civ. P. 60(c)(1); See also United States v. Fiorelli,

337 F.3d 282, 288 n.3 (3d Cir. 2003).

     The District Court has “sound discretion” to grant or deny

relief pursuant to Rule 60(b), “guided by accepted legal

principles applied in light of all the relevant circumstances.”

Ross v. Meagan, 638 F.2d 648 (3d Cir. 1981). “Rule 60(b) is a

provision for extraordinary relief and may be raised only upon a

showing of exceptional circumstances.” Mendez v. Sullivan, 488

F. App’x 566, 568 (3d Cir. 2012) (per curium) (citing Saawka v.

Healtheast, Inc., 989 F.2d 138, 140 (3d Cir. 1993)).



                                   3
        With respect to Rule 60(b)(6), which acts as a catch-all

    provision, the Third Circuit requires that “[a] court may grant

    a Rule 60(b) motion only in extraordinary circumstances, and a

    Rule 60(b) motion is not appropriate to reargue issues already

    considered and decided.”   Weber v. Pierce, No. 13-283, 2016 WL

    2771122, at *2 (D. Del. May 13, 2016) (citations and footnote

    omitted).



III.     DISCUSSION

        To the extent Plaintiff seeks relief under Rule 60(b)(1)

through (3), the Court agrees with Defendants that Plaintiff’s

application is time-barred.      Such applications must be made

within one year; Plaintiff’s motion was filed 13 months after

the final judgment in this case.

        Thus, the Court construes Plaintiff’s application as a

motion for relief pursuant to Rule 60(b)(6) 2, which permits a

District Court to exercise its discretion to set aside a final

judgement for “any other reason that justifies relief.”

However, the Third Circuit has stated that a party seeking

relief under Rule 60(b)(6) “must demonstrate the existence of

‘extraordinary circumstances’ that justify reopening the

judgment.” Budget Blings, Inc. v. White, 536 F.3d 244, 255 (3d


2  Nothing in Plaintiff’s application suggests that Rule 60(b)(4)
or (5) applies.
                                4
Cir. 2008).   A party must show that “without relief from the

judgment, an ‘extreme’ and ‘unexpected’ hardship will result.”

Id.

      Plaintiff argues his counsel committed legal malpractice

because his counsel “didn’t even bother to tell [him] that this

case was dismissed.” [Dkt. No. 50]. 3   Liberally construed,

Plaintiff also appears to assert that had Mr. Zonies done his

job properly, Mr. Zonies would have submitted evidence in

opposition to the Motion for Summary Judgment that could have

changed the Court’s disposition of the motion.

      Plaintiff’s one-page letter submission does not provide the

Court with sufficient details or evidence to allow the Court to

determine whether relief is warranted under Fed. R. Civ. P.

60(b)(6).   Accordingly, the motion is denied without prejudice.

IV.   CONCLUSION




3  To the extent Plaintiff may seek to reopen this case in order
to pursue a legal malpractice claim against Mr. Zonies, that
claim may not be litigated in this case because the alleged
legal malpractice does not arise out of the same set of facts as
this case, in which Plaintiff alleged constitutional claims
pursuant to 42 U.S.C. § 1983 arising out of his arrest on arrest
on May 3, 2013. Even if Plaintiff were to file a new complaint
with this Court, it would appear that the Court would lack
subject matter jurisdiction over any separately filed
malpractice suit, as legal malpractice is a claim arising under
state (rather than federal) law, and diversity of citizenship
appears to be lacking.
                                5
     For the reasons stated herein, Plaintiff’s Motion to Reopen

is DENIED WITHOUT PREJUDICE.   The shall case remain dismissed

with prejudice.   An appropriate order accompanies this opinion.



DATED: October 30, 2019

                                     s/Renée Marie Bumb___
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 6
